DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John W. Mcllvaine (Reg No. 34,219) on 06/08/2022.

The application has been amended as follows: 
Amend claim 6, line 8 to recite: has a first input connected to [[the]] a third connection point… 
 
Amend claim 7, line 2 to recite: Hall sensor has a third comparison device, which has a fifth input connected to [[the]] a fourth… 

Amend claim 10, line 1 to recite: The Hall sensor [[method]] according to claim [[6]] 7 … 

Amend claim 10, line 7 to recite: [[the]] a ninth and an eleventh inputs…

Amend claim 10, line 23 to recite: … [[the]] a fifth connection point…

Amend claim 10, line 24 to recite: and that the second, sixth, a tenth, and fourteenth inputs… 

Amend claim 10, line 26 to recite:  eighth, a twelfth, and sixteenth inputs are connected…

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867